Petition for Writ of Mandamus Denied and Opinion filed August 9, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00613-CV



                IN RE WILLIARD CAPITAL CORP., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-21165

                        MEMORANDUM OPINION

      On August 2, 2016, relator Williard Capital Corp. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Elaine H.
Palmer, presiding judge of the 215th District Court of Harris County, to vacate the
Amended Temporary Injunction she signed on July 25, 2016.
      Relator also filed a motion for emergency stay of the Amended Temporary
Injunction.

      To obtain mandamus relief, a relator must show both that the trial court
clearly abused its discretion and that relator has no adequate remedy by appeal. In
re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
Mandamus may not be used as a form of interlocutory appeal. N.H. Helicopters,
Inc. v. Brown, 841 S.W.2d 424, 425 (Tex. App.—Dallas 1992, orig. proceeding).
Section 51.014(a)(4) of the Civil Practices and Remedies Code specifically
provides for an interlocutory appeal from an order granting a temporary injunction.
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4). An interlocutory appeal
provides an adequate remedy. See In re Henry, 274 S.W.3d 185, 189 n. 2 (Tex.
App.—Houston [1st Dist.] 2008, orig. proceeding); In re Sewell, 14-12-00044-CV,
2012 WL 254004, at *1 (Tex. App.—Houston [14th Dist.] Jan. 26, 2012, orig.
proceeding) (per curiam).

      Because relator may appeal the temporary injunction as provided for by
section 51.014(a)(4), it has an adequate remedy by appeal, and has not established
its entitlement to the extraordinary relief of a writ of mandamus. Accordingly, we
deny relator’s petition for writ of mandamus and also deny relator’s related motion
for emergency stay.


                                                  PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.

                                        2